   Case 3:20-cv-02788-D Document 17 Filed 04/09/21             Page 1 of 3 PageID 123



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

KEN WILSTEAD,                               §
                                            §
                     Plaintiff,             §
                                            §
VS.                                         §       Civil Action No. 3:20-CV-2788-D
                                            §
SHELBY COMER,                               §
                                            §
                     Defendant.             §

                                  MEMORANDUM OPINION
                                      AND ORDER

       In this removed action, defendant Shelby Comer, D.D.S. (“Dr. Comer”) moves under

Fed. R. Civ. P. 12(b)(2) to dismiss for lack of personal jurisdiction, or, alternatively, to

transfer this action to the Eastern District of North Carolina. But before he removed this

case, Dr. Comer filed an answer in state court without challenging personal jurisdiction or

venue. The court therefore denies the motion.

                                                I

       On July 29, 2020 plaintiff Ken Wilstead, D.D.S. (“Dr. Wilstead”) filed this lawsuit

in Texas state court, alleging that Dr. Comer defamed him in comments on an online blog

post. On August 28, 2020, while the case was still pending in state court, Dr. Comer filed an

original answer that included a general denial, but he did not challenge personal jurisdiction

or venue. A few days later, he removed the case to this court. Dr. Comer now moves to
   Case 3:20-cv-02788-D Document 17 Filed 04/09/21              Page 2 of 3 PageID 124



dismiss the case for lack of personal jurisdiction, or, alternatively, to transfer venue to the

Eastern District of North Carolina. Dr. Wilstead opposes the motion.*

                                              II

       Dr. Comer’s motion must be denied because he waived his right to challenge personal

jurisdiction and venue by filing an answer in state court without challenging jurisdiction or

venue, and by removing the case to this court.

       “If a defendant does not ‘file a special appearance or challenge to jurisdiction before

his general denial, [the d]efendant submits himself to the jurisdiction of the state court.’”

Klein v. Novotony, 2017 WL 4083559, at *3 (N.D. Tex. Aug. 22, 2017) (Stickney, J.)

(quoting Hakemy v. Jackson, 2001 WL 492378, at *1 (N.D. Tex. May 4, 2001) (citation

omitted)), rec. adopted, 2017 WL 4083166 (N.D. Tex. Sept. 13, 2017) (Kinkeade, J.). In

other words, a defendant who files an answer in state court without challenging personal

jurisdiction waives his objection to personal jurisdiction in federal court. See Hakemy, 2001

WL 492378, at *1. Likewise, a defendant waives the right to challenge venue by filing an

answer in state court without challenging venue. See West v. City Nat’l Bank of Birmingham,

597 S.W.2d 461, 464 (Tex. Civ. App. 1980, no writ). And a defendant waives his objection

to venue in federal court by removing the case. See Burlington N. & Santa Fe Ry. Co. v.




       *
         Dr. Wilstead filed his response to the motion on February 25, 2021. Dr. Comer’s
reply, if he opted to file one, was due on March 11, 2021. No reply has been filed, and the
motion is ripe for decision.

                                             -2-
   Case 3:20-cv-02788-D Document 17 Filed 04/09/21              Page 3 of 3 PageID 125



Herzog Servs., Inc., 990 F. Supp. 503, 504 (N.D. Tex. 1998) (McBryde, J.) (citing Seaboard

Rice Milling Co. v. Chi., R.I. & P. Ry., 270 U.S. 363, 367 (1926)).

       Because Dr. Comer filed an answer in state court before filing (in fact, without filing)

a special appearance or other challenge to jurisdiction, and he removed the case to this court,

he waived his right to challenge this court’s personal jurisdiction over him and his objection

to venue.

                                          *     *    *

       Accordingly, for the reasons explained, the court denies Dr. Comer’s motion to

dismiss for lack of personal jurisdiction, or, alternatively, motion to transfer venue.

       SO ORDERED.

       April 9, 2021.


                                              _________________________________
                                              SIDNEY A. FITZWATER
                                              SENIOR JUDGE




                                               -3-
